     Case 2:19-cv-01107-WBS-AC Document 20 Filed 06/08/20 Page 1 of 2

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10                                ----oo0oo----
11

12   RICHARD GIBBONS,                        No. 2:19-cv-01107 WBS AC
13                 Plaintiff,

14        v.                                 ORDER RE: MOTION TO MODIFY
                                             SCHEDULING ORDER
15   SUN MINGCHEN, SIXT RENT A CAR,
     LLC; and DOES 1-20, inclusive,
16
                   Defendants.
17

18
                                  ----oo0oo----
19
                Plaintiff Richard Gibbons brought this negligence
20
     action against defendants Sun Mingchen and Sixt Rent a Car after
21
     Mingchen’s rental car collided with plaintiff’s bicycle.           (Docket
22
     No. 1.)   The court issued a scheduling order in this case on
23
     October 16, 2019, despite difficulties serving Mingchen in China.
24
     (Docket No. 11.)    After Mingchen was served, defendants filed a
25
     motion to modify the pretrial scheduling order and continue the
26
     trial date.   (Mot. to Modify (Docket No. 15).)        Upon review of
27
     defendants’ motion to modify, and good cause appearing, it is
28
                                         1
     Case 2:19-cv-01107-WBS-AC Document 20 Filed 06/08/20 Page 2 of 2

1    hereby ORDERED that:
2         1.    The deadline for expert disclosures of December 13,
3               2019 is hereby vacated and reset for September 24,
4               2020.
5         2.    The deadline for disclosing rebuttal experts of January
6               10, 2020 is hereby vacated and reset for October 15,
7               2020.
8         3.    The deadline for all discovery of February 7, 2020 is
9               hereby vacated and reset for November 13, 2020.         This
10              includes expert and non-expert discovery.
11        4.    The deadline for filing motions of April 13, 2020 is
12              hereby vacated and reset for December 18, 2020.
13        5.    The date of the pretrial conference of June 22, 2020 is
14              hereby vacated and reset for January 19, 2021 at
15              1:30 p.m.
16        6.    The date of trial of August 18, 2020 is hereby vacated
17              and reset for March 30, 2021 at 9:00 a.m.
18              IT IS SO ORDERED.
19   Dated:    June 8, 2020
20

21

22

23

24

25

26

27

28
                                         2
